Citation Nr: 0031379	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  94-46 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The appellant served on active duty from July 1954 to May 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded twice for additional 
evidentiary development.  That development having been 
completed, the case is now ready for appellate review.

The Board notes that the issue of service connection for 
residuals of spinal fusion was denied by the Board in May 
1974 and that claim has not been reopened.  The only issue 
before the Board at this time is the claim for a compensable 
disability rating for lumbosacral strain.


FINDINGS OF FACT

1. The appellant has marked limitation of motion of the back 
and chronic pain without any radicular symptoms. 

2. The appellant underwent spinal fusion in 1970 and has been 
diagnosed with degenerative disc disease. 

3. The appellant has had multiple post service back injuries, 
most recently having been involved in motor vehicle 
accidents in 1995 and 1998. 

4. The medical evidence reveals that it is more likely than 
not that the appellant's current symptoms are related to 
his service-connected lumbosacral strain.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §  4.71(a), Diagnostic Codes 
5292, 5995 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The January 1997 Board remand found the veteran's claim to be 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991), as a 
result of which the duty to assist mandated by that statute 
attached.  Generally see Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  "[O]nce a claim is found to be well 
grounded, VA waives any further challenge on the issue and 
obligates itself to provide assistance to the veteran.  
Campbell v. Gober, No. 98-215, slip op. at 2 (U.S. Vet. App. 
Sept. 21, 2000) (per curiam).  

In this regard, the Board notes that the appellant was 
provided several VA examinations pursuant to the January 1997 
and December 1999 Board remands.  The RO requested the 
appellant to provide any private medical records available, 
and the RO collected all records indicated as well as all VA 
medical records.  The appellant has not indicated that there 
is any other relevant evidence available but not yet of 
record.  Hence, the Board finds that the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) is met.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.   

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  See also DeLuca v. 
Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).



II.  Evidence

The appellant was initially granted service connection for a 
back strain in 1956 and a noncompensable evaluation was 
assigned.  In July 1970, the appellant underwent a spinal 
fusion of L4-S1.  In May 1974 the Board denied service 
connection for residuals of the spinal fusion and denied a 
claim seeking a compensable rating for the service-connected 
back strain. 

On VA examination in July 1993 the appellant reported not 
having had any improvement in his back pain since his 1970 
surgery but having used a back brace since then had brought 
some improvement but, nonetheless, he had had an increase in 
his symptoms.  He complained of constant low back pain, which 
radiated down both lower extremities.  He walked without any 
support and without a limp.  He could walk on his toes with 
difficulty and complained of weakness when doing so.  Normal 
lordosis was obliterated.  There was mild paraspinal muscle 
wasting but no paraspinal muscle spasm.  Forward flexion of 
the back was 90 degrees while sitting, but when standing he 
claimed he could not flex to more than 20 to 30 degrees. 
Backward extension was 10 degrees.  Left lateral flexion was 
20 degrees and right lateral flexion was 30 degrees.  
Rotation was 45 degrees to both the left and right.  Movement 
beyond the aforementioned ranges caused pain.  There was 
little objective evidence of pain in the lower lumbar region 
but subjective evidence seemed to indicate more pain.  There 
was slight sensory dulling over the left distal L5-S1 nerve 
root distribution and knee jerk reflexes in the lower 
extremities were normal but ankle jerks were indefinite.  
Lumbosacral X-rays revealed fusion from L4 to S1 with loss of 
L4-5 disc space and narrowing of L3-4 and L5-S1 disc spaces, 
and to a lesser extant at L2-3.  There was hypertrophic 
spurring of the vertebral bodies.  These findings were 
consistent with degenerative disc disease (DDD).  The 
diagnosis after examination was lumbosacral arthritis and 
status post fusion of the lower lumbar vertebrae, to rule out 
left L5-S1 radiculopathy.  The final diagnosis after X-rays 
was and degenerative disc disease (DDD) of the lumbar 
vertebrae with chronic L5 radiculopathy.  

The RO denied a compensable rating for lumbosacral strain 
based on this examination and, in January 1997, the Board 
remanded the case to the RO for additional evidentiary 
development, including to gather additional medical records, 
and to provide a VA examination to determine the extent to 
which the appellant's current disability was related to his 
service connected lumbosacral strain.  

On VA examination in September 1997 the appellant complained 
of constant low back pain, which was increased by walking, 
sitting, lifting, and bowel movements.  He complained of 
listing of the spine and radicular pain, especially in the 
left leg.  Motion of his spine was extremely limited with 
flexion to 30 degrees and lateral bending of 0 degrees.  The 
lower part of his spine was quite rigid and there was a 
moderate amount of sciatic notch tenderness on the left.  
Deep tendon reflexes were active and equal.  Straight leg 
raising was positive, bilaterally, with low back pain.  
The diagnosis was instability of the lumbar spine, status 
post failed spinal fusion with increasing symptoms.  The 
examiner offered his opinion that the appellant's symptoms 
could certainly be aggravated by increasing activity or 
during a flare-up and that this could reduce his range of 
motion by 50 percent.  It appeared more likely than not that 
the inservice injury was a significant contributing cause of 
his current disability and that the back problems began in 
service.  

The RO again denied a compensable rating and, in December 
1999, the Board again remanded the case back to the RO.  The 
Board noted that the RO had not requested records as 
indicated in the 1997 remand order.  The Board also found 
that there was no indication that the VA examiner had 
reviewed the claims folder and that he had not provided the 
opinions requested by the Board.  Specifically, the 1997 
remand order directed the examiner to identify which, if any, 
of the appellant's current disability is due to his service 
connected lumbosacral strain.  The examiner instead offered 
an opinion as to the relationship between the veteran's 
inservice back injury and his current disability.  Such an 
issue is not in appellate status.  Therefore, the Board again 
remanded this case to the RO for additional evidentiary 
development including the gathering of additional records, 
and a new VA examination to determine which, if any, of the 
appellant's current disability is due to his service-
connected lumbosacral strain.

A private Magnetic Resonance Imaging (MRI) in January 1996 
revealed moderate degenerative spinal canal stenosis at L3-4 
which had slightly worsened since a prior examination.  There 
was borderline degenerative spinal stenosis at L2-3 but no 
acute disc herniation was seen at any level.  

The appellant presented records from a private physician who 
treated him for injuries sustained in a motor vehicle 
accident on December 1995.  The physician examined him and 
found increased pain on bending, sitting, twisting, prolonged 
standing, and walking.  The physician indicated his opinion 
that the car accident had severely aggravated the prior 
operative site (spinal fusion) and preexisting degenerative 
lumbar arthritis, which prior to the accident had been 
asymptomatic, and aggravated the preexisting DDD which 
although still symptom was likely to improve over time.  He 
ordered an MRI which indicated moderate degenerative spinal 
canal stenosis at L3-L4 which has slightly worsened since the 
previous examination.  The physician referred the appellant 
to physical therapy and records from physical therapy were 
reviewed but show no indication of which of the appellant's 
disabilities are related to lumbosacral strain as opposed to 
the car accident or degenerative disc disease or status post 
spinal fusion.

In November 1998, the appellant was involved in another motor 
vehicle accident.  On examination in January 1999 low back 
flexion was to 30 degrees; extension and lateral bending to 
the left and to the right were to 10 degrees with pain.  
Rotation to the left and to the right was to 60 degrees with 
pain.  The diagnosis was lumbosacral strain superimposed upon 
pre-existing fusion with history of chronic low back pain.  
The physician indicated his opinion that the appellant's 
present complaints are related to the motor vehicle accident.  

On VA examination in May 2000 the examiner reviewed the 
entire claims folder, as well as the MRI records and 
treatment records form several private physicians.  The 
veteran reported having had constant low back pain since his 
inservice injury and that the pain did not radiate into his 
legs.  He took aspirin and Indocin for his pain but the 
examiner noted that the Indocin was actually for the 
veteran's arthritis in the knees.  The veteran reported that 
he was unable to stand, sit or walk for any length of time.  
On examination he walked with a slight limp.  Flexion was 
restricted to 60 degrees by muscular spasm and pain.  Right 
and left lateral bending were to 5 degrees.  Straight leg 
raising was moderately positive, bilaterally.  Deep tendon 
reflexes were active and equal.  The diagnoses were a 
lumbosacral strain in service, nonservice-connected Worker's 
Compensation injury in the late 1960s or early 1970, and 
injury of the back in a motor vehicle in 1975.  

The examiner stated that there was marked limitation of 
motion and chronic pain without any radicular symptoms.  The 
examiner did note that the evidence was conflicting with one 
of the physician's stating that the appellant recovered well 
from a spinal fusion in 1970 and the appellant stating that 
the operation had been a failure.  The examiner stated that 
it was "beyond my capabilities to determine whether or not 
the lumbosacral strain which he suffered in the service is in 
any way responsible for any of the current symptoms" but it 
was more likely than not that the lumbosacral strain was not 
responsible for the current symptomatology, and while it may 
have caused some damage which could possibly have been 
aggravated by the subsequent injuries, the examiner thought 
that most of the appellant's current symptomatology is due to 
subsequent injuries.  

III.  Analysis

The appellant contends, in essence, that a compensable 
disability rating is warranted for his service-connected 
lumbosacral strain.

There are two Diagnostic Codes(DC) potentially applicable to 
the disability at issue:  A 10 percent rating is assigned for 
slight limitation of motion of the lumbar spine. DC 5292.  A 
higher rating, of 20 percent, is not warranted unless the 
limitation of motion of the lumbar spine is moderate.  Id.  
Severe limitation of motion of the lumbar spine will warrant 
a 40 percent rating.  Id.  A noncompensable rating is 
assigned for lumbosacral strain with slight subjective 
symptoms only. DC 5295.  A higher rating, of 10 percent, is 
not warranted unless there is "characteristic pain on 
motion".  Id.  A 20 percent rating is assigned when there is 
"muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position".  Id.  A 40 
percent rating is warranted for severe lumbosacral strain 
"with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion".  Id.

The terms "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "slight", 
"moderate" and "severe" is used by VA examiners and others 
and although an element of evidence to be considered by the 
Board, are not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

It is clear from the medical evidence that the appellant has 
limitation of motion of his back and pain on motion.  
However, before the Board can apply the relevant Diagnostic 
Codes, it must be shown that the appellant's current symptoms 
are related to his service-connected disability and are not 
attributable to any other source.  

In this case, the Board finds that the medical evidence 
establishes that it is more likely that the appellant's 
current symptoms are related to his service connected 
lumbosacral strain.  Service connection for t residuals of 
the 1970 spinal fusion was previously been denied and there 
is no clear x-ray and MRI evidence establishing that any 
current DDD is associated with the service-connected 
lumbosacral strain.  

While the 1997 VA examiner indicated that there is a 
relationship between the appellant's current symptoms and his 
inservice injury, he did not review the claims folder before 
his examination and did not comply with the Board's 
instructions to offer an opinion as to which of the 
appellant's symptoms were related to the service-connected 
lumbosacral strain.  The Board, therefore places greater 
probative weight on the May 2000 examination, at which time 
the examiner review the entire claims folder and stated his 
opinion that it was more likely than not that the lumbosacral 
strain is not responsible for the appellant's current 
symptomatology.  None of the private medical records 
contradict this opinion.  

Based on the above, the Board must deny the claim for a 
compensable rating for lumbosacral strain.  The medical 
evidence does not establish that the appellant's current 
symptomatology is related to the service-connected 
lumbosacral strain.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

A compensable rating for lumbosacral strain is denied.


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


